Name: Regulation (EEC) No 1275/75 of the Council of 20 May 1975 deleting certain products from the Annex to Regulation (EEC) No 2603/69 establishing common rules for exports
 Type: Regulation
 Subject Matter: tariff policy;  trade;  plant product;  means of agricultural production
 Date Published: nan

 Avis juridique important|31975R1275Regulation (EEC) No 1275/75 of the Council of 20 May 1975 deleting certain products from the Annex to Regulation (EEC) No 2603/69 establishing common rules for exports Official Journal L 131 , 22/05/1975 P. 0001 - 0001 Finnish special edition: Chapter 11 Volume 2 P. 0018 Greek special edition: Chapter 11 Volume 7 P. 0023 Swedish special edition: Chapter 11 Volume 2 P. 0018 REGULATION (EEC) No 1275/75 OF THE COUNCIL of 20 May 1975 deleting certain products from the Annex to Regulation (EEC) No 2603/69 establishing common rules for exports THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 2603/69 (1) of 20 December 1969 establishing common rules for exports, and in particular Article 10 thereof; Having regard to the proposal from the Commission; Whereas exports of certain products included in the Annex to Regulation (EEC) No 2603/69 have been liberalized by the Member State which up to now has been alone in maintaining quantitative restrictions and it is now possible to apply the principle of freedom of export to those products at Community level, HAS ADOPTED THIS REGULATION: Article 1 The products covered by the undermentioned tariff headings are hereby deleted from the Annex to Regulation (EEC) No 2603/69: 06.01 07.05 09.01 12.03 21.02 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1975. For the Council The President R. RYAN (1)OJ No L 324, 27.12.1969, p. 25.